The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 11/01/2021.
Claims 1, 2, 4, 6-11, 13, 15 and 16 are amended.
Claims 1-16 are pending. 
Claims 1-16 are rejected.
Response to Arguments
Applicant`s arguments filed November 1, 2021 have been fully considered but they are not persuasive.
As per the 101 rejection of claims 1-16, Examiner has withdrawn the rejection as applicant provided explanation regarding the abstract idea. 
As per the 112(b) rejection of claims 4 and 13, Examiner has withdrawn the rejection as applicant amended the claims. 
As per the 112(a) rejection of claims 8 and 16, Applicant argued that the specification teaches two ways to determine whether there is coordinated write activity. The first, discussed in the specification at paragraph 44, is determining whether there is a high probability that both devices (the included device and the non-included device) are both written to during a given interval. Using the example introduced above, if devices A, B, and C are included in the consistency group, and devices D, E, and F are not included in the consistency group. Paragraph 44 describes a first way of looking for coordinated write activity, by calculating a coordinated write probability percentage, which indicates the percentage of intervals where both devices had at least some level of write activity. The second way of looking for coordinated write activity, which is the focus of dependent claims 8 and 16, is described in paragraph 45. However, coordinated write activity, is determined by calculating a coordinated write probability percentage, which indicates the percentage of intervals where both devices had at least some level of write activity and not as claimed “ratios of numbers of write operations to respective devices”. Further, Paragraph 0045 calculates the ratio 630 based on a number of updates of a device inside the CG over the number of the device outside CG, where updates do not represent number of write operations as claimed. 
As per the 103 rejection of claims 1, 8 and 15, Applicant argued that Atai provides an overview of how it is possible to define a consistency group across multiple storage systems, by defining sub-consistency groups on each of the storage systems. There is no mention of how to detect if a device is missing from a consistency group. 
However, Atia teaches SDS management application 64 initializes consistency group 76. In a first comparison step 90, if SDS management application 64 receives a request to add a given (i.e., a new) volume 70 to consistency group 76, then in a second comparison step 92, the SDS management application checks if there is a given (i.e., an existing) sub consistency group 72 on a given storage controller that stores the given volume. If the given storage controller does not comprise a given sub consistency group 72 (missing consistency group), then in a second initialization step 94, SDS management application 64 initializes a new sub consistency group 72 on the given storage controller in a second initialization step, and adds the given volume to the new sub consistency group in a first addition step 96. In a second addition step 98, SDS management application 64 adds the new sub consistency group 72 to consistency group 76, and the method continues with step 90 to correspond to the claimed limitation.
Further, Applicant argued that OE describes a system that monitors write patterns on physical storage resources and, when a spike is detected, shifts write load between different types of physical storage resources. For example, if a workload spike occurs on a particular area of a hard disk drive, the data stored in that area can be moved to faster storage resources. OE is not monitoring write patterns on each of the plurality of included logical storage devices, on each of the plurality of non-included logical storage devices, and comparing write patterns of each of the first plurality of included logical devices with write patterns of each of the second plurality of non-included logical storage devices. However, OE teaches a monitor that monitors a write access load for the first storage device; a comparator that compares the write access load for the first storage device monitored by the monitor, with a load threshold; and a switch that causes write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold, where OE teaches monitoring write access on each of the first device and the second device. In more details, the work load analyzer compares the write acces patterns between the first device (tiering SSD) and the second device (HDD and SSD) and make a determination based on the comparison of the monitored work load (Paragraphs 0013-0015, 0116-0121 and 0129-0131; FIGs. 1, 3 and 6-7), where it will be obvious to modify the identified consistency groups of the logic volumes of Atia to include the work load analyzer of OE.
Further, With regards to "determining from the compared write patterns that one of the non-included devices should be added to the consistency group.", Applicant argued that the rejection cites to Vibhor as teaching this aspect, citing paragraphs 14-17, and 305, and FIGS. 1-2 of Vibhor. Vibhor teaches a system for grouping clients (i.e. laptop computers) to enable sets of clients to be collectively updated. In paragraph 14, Vibhor states "Certain embodiments described herein include a method for managing a set of client computing devices in a networked storage environment." "Client computing devices" in Vibhor, are computers such as laptop computers or desktop computers. See Vibhor at paragraph 54: ("The illustrated information management system 100 includes one or more client computing devices 102 having at least one application executing thereon.").
 However, Vibhor teaches a method that includes comparing, by one or more processors, a set of characteristics associated with a first client of the plurality of client computing devices to the grouping criteria to obtain a first comparison result. Based on the first comparison result, the method can include assigning the first client to a first client group of the one or more client groups (Paragraphs 0014-0017 and 0305; FIGs. 1 and 2), where it will be obvious to one of ordinary skill in the art to modify the teaching of OE, which is based on comparing write access patterns, to include the method of Vibhor that utilizes the comparing of the characteristics to determine whether the device should be added to the group to correspond to the claimed limitations.

Claim Rejections - 35 U.S.C. 112
7. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “wherein at least some of the entries further include ratios of numbers of write operations to respective devices”, Specification only discloses “each interval, for each device 140 pair in the device pairing data structure 320, the consistency group integrity application 300 calculates a ratio 630 of the number of updates to the device 140 inside of the consistency group 200 over the number of updates to the device 140 outside of the consistency group 200”, where the calculation of such ratios is based on the number of updates to the device inside the consistency over the number of updates to the device outside of the consistency group for each interval, for each device pair in the device pairing structure and not based on the number of write operations to respective devices. Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as it is unclear what this “ratios of numbers of write operations to respective devices” and such ratios are calculated for these respective devices.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atia et al.  (US PGPUB 2017/0192682 hereinafter referred to as Atia), in view of OE et al. (US PGPUB 2015/0134905 hereinafter referred to as OE), and further in view of Vibhor et al. (US PGPUB 2014/0025796 hereinafter referred to as Vibhor). 
As per independent claim 1, Atia discloses a non-transitory tangible computer readable storage medium having stored thereon a computer program for identifying a logical storage device missing from a consistency group [(Paragraphs 0005, 0036-0038 and 0050-0053; FIGs. 1, 3 and 5) wherein Atia discloses an apparatus, including multiple storage devices, and a processor configured to identify a set of storage services on multiple storage systems, to define a plurality of storage services, each of the storage services comprising subset of the storage resources, to configure a software defined storage (SDS) system comprising the defined storage services, to configure multiple sub consistency groups for the SDS system, each of the sub consistency group comprising one or more logical volumes stored in a subset of the defined storage services on a given storage system, and to configure, for the SDS system, a consistency group comprising the multiple sub consistency groups, where the checking and comparison by the SDS management application at step 92. Atia teaches SDS management application 64 initializes consistency group 76. In a first comparison step 90, if SDS management application 64 receives a request to add a given (i.e., a new) volume 70 to consistency group 76, then in a second comparison step 92, the SDS management application checks if there is a given (i.e., an existing) sub consistency group 72 on a given storage controller that stores the given volume. If the given storage controller does not comprise a given sub consistency group 72 (missing consistency group), then in a second initialization step 94, SDS management application 64 initializes a new sub consistency group 72 on the given storage controller in a second initialization step, and adds the given volume to the new sub consistency group in a first addition step 96. In a second addition step 98, SDS management application 64 adds the new sub consistency group 72 to consistency group 76 to correspond to the claimed limitation], the computer program including a set of instructions which, when executed by one or more computers, cause the one or more computers to perform a method comprising the steps of: defining a consistency group containing a first plurality of included logical storage devices, each of the plurality of included logical storage devices residing on a respective storage system in a set of one or more storage systems, the one or more storage systems also containing a second plurality of non-included logical storage devices that are not included in the consistency group [(Paragraphs 0005, 0036-0038 and 0050-0053; FIGs. 1, 3 and 5)  wherein SDS management application 64 (e.g., via input from a system administrator) can define a sub consistency group 72 that comprises (i.e., references) a set of logical volumes 70 on a given storage controller 34. The set of logical volumes in consistency group may be stored either on a single storage device 50 or on multiple storage devices 50 in the given storage controller 34. FIG. 3 is a block diagram that schematically illustrates multiple sub consistency groups 72 stored on the multiple storage controllers, and FIG. 4 is a block diagram that schematically illustrates a consistency group 76 comprising the multiple sub consistency groups. As shown in FIGS. 3 and 4, each of storage controllers 34 may comprise a given sub consistency group 72 that comprises one or more logical volumes 70, and consistency group 76 encompasses the sub consistency groups that are distributed among multiple storage controllers 34. In operation, upon a snapshot condition being met, SDS management application 64 simultaneously generates respective snapshots 74 for the each of the sub consistency groups 72 in consistency group 76. As described hereinbelow, one example of a snapshot condition being met is SDS management application 64 detecting that the storage devices storing the logical volumes in the consistency group are in input/output pause, where the SDS management corresponds to the program instructions that defines consistency groups and sub-consistency groups such that the set of logical volumes in consistency group may be stored either on a single storage device 50 or on multiple storage devices 50 in the given storage controller 34 to correspond to the claimed limitation].
Atia does not appear to explicitly disclose monitoring write patterns  associated with write operations on each of the first plurality of included devices; monitoring write patterns associated with write operations on each of the second plurality of non-included logical storage devices; comparing write patterns of each of the first plurality of included logical storage devices with write patterns of each of the second plurality of non-included logical storage devices; and determining from the compared write patterns that one of the non-included logical storage devices should be added to the consistency group.
However, OE discloses monitoring write patterns  associated with write operations on each of the first plurality of included devices; monitoring write patterns associated with write operations on each of the second plurality of non-included logical storage devices [(Paragraphs 0013-0015, 0116-0121 and 0129-0131; FIGs. 1, 3 and 7) where OE teaches a monitor that monitors a write access load for the first storage device; a comparator that compares the write access load for the first storage device monitored by the monitor, with a load threshold; and a switch that causes write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold. Further, a method of controlling a storage apparatus including a first storage device, and a second storage device having an access speed higher than an access speed of the first storage device is provided, the method including monitoring a write access load for the first storage device; comparing the write access load for the first storage device monitored in the monitoring, with a load threshold; and causing write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold to correspond to the claimed limitation]; comparing write patterns of each of the first plurality of included logical storage devices with write patterns of each of the second plurality of non-included logical storage devices; and determining from the compared write patterns that one of the non-included logical storage devices should be added to the consistency group [(Paragraphs 0013-0015, 0116-0121 and 0129-0131; FIGs. 1, 3 and 6-7) where OE teaches the work load analyzer 12 determines whether a work load is a continuous nomadic work load spike or not, based on average life expectancies determined. The work load analyzer 12 then speculatively migrates a work load spike that is determined as a continuous nomadic work load spike, to the tiering SSD 9. FIG. 6 is a diagram illustrating an example of how the work load analyzer 12 as an example of an embodiment identifies nomadic work load spikes. As depicted in FIG. 6, the work load analyzer 12 obtains, from the load database 15, data of which is collected by the data collector 11, the count of IOs (IO count) for each segment in the flush cache 10 (the HDD 10) for each time duration (e.g., one minute). The work load analyzer 12 then sorts the segments in the HDD 10 in the descending order of the IO count. The work load analyzer 12 then identifies any work load spike having an IO count that has satisfied a high-load criteria for N minutes (three minutes in the example in FIG. 6), as a continuous nomadic work load spike. The work load analyzer 12 compares the 10 minutes against the cost (time) for tiered migration (staging) of that nomadic work load spike (i.e., the sum of detection overhead and the stating time), and executes a tiered migration if the 10 minutes are more costly, where the work load analyzer compare the write acces patterns between the first device (tiering SSD) and the second device (HDD and SSD) and make a determination based on the comparison of the monitored work load where it will be obvious to modify the identified consistency groups of Atia to include the work load analyzer of OE to correspond to the claimed limitation].
Atia and OE are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia and OE before him or her, to modify the method of Atia to include the work load analyzer that compare the write acces patterns between the first device (tiering SSD) and the second device (HDD and SSD) and make a determination based on the comparison of the monitored work load where it will be obvious to modify the identified consistency groups of Atia to include the work load analyzer of OE because it will enhance data access.
The motivation for doing so would be [“ improving the performance of the storage system” (Paragraph 0046 by OE)].
Atia/OE does not appear to explicitly disclose determining from the compared write patterns that one of the non-included logical storage devices should be added to the consistency group.
However, Vibhor discloses determining from the compared write patterns that one of the non-included logical storage devices should be added to the consistency group [(Paragraphs 0014-0017 and 0305; FIGs. 1 and 2) where Vibhor teaches a method for managing a set of client computing devices in a networked storage environment. In some cases, this method includes electronically accessing, from a data store, grouping criteria for grouping a plurality of client computing devices that form a client pool into one or more client groups. The client computing devices may each have at least one software application executing thereon that generates production data. Primary copies of the production data can be stored in primary storage and secondary copies of the production data can be stored in secondary storage that is separate from the primary storage. Further, the method includes comparing, by one or more processors, a set of characteristics associated with a first client of the plurality of client computing devices to the grouping criteria to obtain a first comparison result. Based on the first comparison result, the method can include assigning the first client to a first client group of the one or more client groups. Moreover, the method can include electronically accessing, from a data store, a set of configuration rules associated with the first client group. In addition, the method can include automatically initiating, by one or more processors, the configuration of the first client according to the set of configuration rules and the storage manager 201 may also include a client groups database 270, a configuration rules database 271, a client grouping module 272, and a configuration manager 274. The client grouping module 272 can group or associate one or more client computing devices (e.g., clients 285, etc.) together as part of a smart client group, or client group. The client grouping module 272 can group the one or more clients based on a set of one or more criteria that may or may not be associated with the clients. For instance, in some cases, a client may satisfy criteria associated with a client group by having a particular characteristic or attribute. In other cases, a client may satisfy the criteria by not having a particular characteristic or attribute to correspond to the claimed limitation].
Atia/OE and Vibhor are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia/OE and Vibhor before him or her, to modify the method of Atia/OE to include the grouping mechanism based on certain criterias of Vibhor because it will enhance data access.
The motivation for doing so would be [“ computers used within the corporate environments are properly maintained and that software resources are kept up-to-date. In addition, to help keep costs within budget, it is important to prioritize the use of resources according to need and importance among other factors. For example, a company may wish to limit the resources used to back up data stored on the company's computers by limiting the frequency of backup of lower priority systems” (Paragraph 0007 by Vibhor)].
Therefore, it would have been obvious to combine Atia/OE and Vibhor to obtain the invention as specified in the instant claim.
As per independent claim 10, Vibhor discloses method of training a learning process to identifying a logical storage device missing from a consistency group, the method comprising: generating a set of training examples; and using the set of training examples to train a learning process [(Paragraphs 0011, 0125, 0324-0329 and 0343) where Vibhor teaches a method for managing a set of client computing devices in a networked storage environment. In some cases, this method includes electronically accessing, from a data store, grouping criteria for automated grouping a plurality of client computing devices that form a client pool into one or more client groups, where the information management system utilizies the management policies to execute the automated management operations by applying configuration rules such that the configuration rules are trained to detect any trigger of changed configuration settings to correspond to the claimed limitation]
Vibhor does not appear to explicitly disclose identifying write patterns associated with a logical storage device missing from a consistency group; wherein each training example is created by: defining a consistency group containing a first plurality of included logical storage devices, each of the plurality of included logical storage devices residing on a respective storage system in a set of one or more storage systems, the one or more storage systems also containing a second plurality of non-included logical storage devices that are not included in the consistency group; selecting one of the included logical storage devices.
Atia discloses identifying write patterns associated with a logical storage device missing from a consistency group [(Paragraphs 0005, 0036-0038 and 0050-0053; FIGs. 1, 3 and 5) wherein Atia discloses an apparatus, including multiple storage devices, and a processor configured to identify a set of storage services on multiple storage systems, to define a plurality of storage services, each of the storage services comprising subset of the storage resources, to configure a software defined storage (SDS) system comprising the defined storage services, to configure multiple sub consistency groups for the SDS system, each of the sub consistency group comprising one or more logical volumes stored in a subset of the defined storage services on a given storage system, and to configure, for the SDS system, a consistency group comprising the multiple sub consistency groups, where the checking and comparison by the SDS management application at step 92 to correspond to the claimed limitation], wherein each training example is created by: defining a consistency group containing a first plurality of included logical storage devices, each of the plurality of included logical storage devices residing on a respective storage system in a set of one or more storage systems, the one or more storage systems also containing a second plurality of non-included logical storage devices that are not included in the consistency group; selecting one of the included logical storage devices [(Paragraphs 0005, 0036-0038 and 0050-0053; FIGs. 1, 3 and 5)  wherein SDS management application 64 (e.g., via input from a system administrator) can define a sub consistency group 72 that comprises (i.e., references) a set of logical volumes 70 on a given storage controller 34. The set of logical volumes in consistency group may be stored either on a single storage device 50 or on multiple storage devices 50 in the given storage controller 34. FIG. 3 is a block diagram that schematically illustrates multiple sub consistency groups 72 stored on the multiple storage controllers, and FIG. 4 is a block diagram that schematically illustrates a consistency group 76 comprising the multiple sub consistency groups. As shown in FIGS. 3 and 4, each of storage controllers 34 may comprise a given sub consistency group 72 that comprises one or more logical volumes 70, and consistency group 76 encompasses the sub consistency groups that are distributed among multiple storage controllers 34. In operation, upon a snapshot condition being met, SDS management application 64 simultaneously generates respective snapshots 74 for the each of the sub consistency groups 72 in consistency group 76. As described hereinbelow, one example of a snapshot condition being met is SDS management application 64 detecting that the storage devices storing the logical volumes in the consistency group are in input/output pause, where the SDS management corresponds to the program instructions that defines consistency groups and sub-consistency groups such that the set of logical volumes in consistency group may be stored either on a single storage device 50 or on multiple storage devices 50 in the given storage controller 34 to correspond to the claimed limitation].
Atia and OE are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia and Vibhor before him or her, to modify the method of Vibhor to include the consistency grouping of Atia because it will enhance data access.
The motivation for doing so would be [“ perform snapshot operation on the consistency group to ensure the snapshot operation is performed on all the volumes at the same time” (Paragraph 0016 by Atia)].
Atia does not appear to explicitly disclose monitoring write patterns on each of the non-selected included devices; monitoring write patterns on the selected one of the included devices; and comparing write patterns of each of the non-selected included devices with write patterns of the selected included device to determine coordinated write pattern activity between the selected included device and non-selected included devices.
However, OE discloses monitoring write patterns on each of the non-selected included devices; monitoring write patterns on the selected one of the included devices [(Paragraphs 0013-0015, 0116-0121 and 0129-0131; FIGs. 1, 3 and 7) where OE teaches a monitor that monitors a write access load for the first storage device; a comparator that compares the write access load for the first storage device monitored by the monitor, with a load threshold; and a switch that causes write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold. Further, a method of controlling a storage apparatus including a first storage device, and a second storage device having an access speed higher than an access speed of the first storage device is provided, the method including monitoring a write access load for the first storage device; comparing the write access load for the first storage device monitored in the monitoring, with a load threshold; and causing write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold to correspond to the claimed limitation]; and comparing write patterns of each of the non-selected included logical storage devices with write patterns of the selected included logical storage device to determine coordinated write pattern activity between the selected included logical storage device and non-selected included logical storage devices [(Paragraphs 0013-0015, 0116-0121 and 0129-0131; FIGs. 1, 3 and 6-7) where OE teaches the work load analyzer 12 determines whether a work load is a continuous nomadic work load spike or not, based on average life expectancies determined. The work load analyzer 12 then speculatively migrates a work load spike that is determined as a continuous nomadic work load spike, to the tiering SSD 9. FIG. 6 is a diagram illustrating an example of how the work load analyzer 12 as an example of an embodiment identifies nomadic work load spikes. As depicted in FIG. 6, the work load analyzer 12 obtains, from the load database 15, data of which is collected by the data collector 11, the count of IOs (IO count) for each segment in the flush cache 10 (the HDD 10) for each time duration (e.g., one minute). The work load analyzer 12 then sorts the segments in the HDD 10 in the descending order of the IO count. The work load analyzer 12 then identifies any work load spike having an IO count that has satisfied a high-load criteria for N minutes (three minutes in the example in FIG. 6), as a continuous nomadic work load spike. The work load analyzer 12 compares the 10 minutes against the cost (time) for tiered migration (staging) of that nomadic work load spike (i.e., the sum of detection overhead and the stating time), and executes a tiered migration if the 10 minutes are more costly, where the work load analyzer compare the write acces patterns between the first device (tiering SSD) and the second device (HDD and SSD) and make a determination based on the comparison of the monitored work load where it will be obvious to modify the identified consistency groups of Atia to include the work load analyzer of OE to correspond to the claimed limitation].
Atia and OE are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia and OE before him or her, to modify the method of Atia to include the work load analyzer that compare the write acces patterns between the first device (tiering SSD) and the second device (HDD and SSD) and make a determination based on the comparison of the monitored work load where it will be obvious to modify the identified consistency groups of Atia to include the work load analyzer of OE because it will enhance data access.
The motivation for doing so would be [“ improving the performance of the storage system” (Paragraph 0046 by OE)].
Vibhor further discloses determine coordinated write pattern activity between the selected included logical storage device and non-selected included logical storage devices [(Paragraphs 0014-0017 and 0305; FIGs. 1 and 2) where Vibhor teaches a method for managing a set of client computing devices in a networked storage environment. In some cases, this method includes electronically accessing, from a data store, grouping criteria for grouping a plurality of client computing devices that form a client pool into one or more client groups. The client computing devices may each have at least one software application executing thereon that generates production data. Primary copies of the production data can be stored in primary storage and secondary copies of the production data can be stored in secondary storage that is separate from the primary storage. Further, the method includes comparing, by one or more processors, a set of characteristics associated with a first client of the plurality of client computing devices to the grouping criteria to obtain a first comparison result. Based on the first comparison result, the method can include assigning the first client to a first client group of the one or more client groups. Moreover, the method can include electronically accessing, from a data store, a set of configuration rules associated with the first client group. In addition, the method can include automatically initiating, by one or more processors, the configuration of the first client according to the set of configuration rules and the storage manager 201 may also include a client groups database 270, a configuration rules database 271, a client grouping module 272, and a configuration manager 274. The client grouping module 272 can group or associate one or more client computing devices (e.g., clients 285, etc.) together as part of a smart client group, or client group. The client grouping module 272 can group the one or more clients based on a set of one or more criteria that may or may not be associated with the clients. For instance, in some cases, a client may satisfy criteria associated with a client group by having a particular characteristic or attribute. In other cases, a client may satisfy the criteria by not having a particular characteristic or attribute to correspond to the claimed limitation].
Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Atia/OE in view of Vibhor, as applied to claims 1 and 10, and further in view of Marshak et al.  (US 8,583,838 hereinafter referred to as Marshak).
As per dependent claim 2, Atia/OE/Vibhor discloses the non-transitory tangible computer readable storage medium of claim 1.  
Atia/OE/Vibhor does not appear to explicitly disclose wherein the step of comparing write patterns comprises populating a device activity data structure with aggregated write information on each of the included logical storage devices and each of the non-included logical storage devices over a first monitoring interval.
However, Marshak discloses wherein the step of comparing write patterns comprises populating a device activity data structure with aggregated write information on each of the included logical storage devices and each of the non-included logical storage devices over a first monitoring interval [(Column 3, lines 15-35, Column 25, 21-67 and Column 26, lines 1-12 and 26-67; Fig.3) where Marshak teaches recording first information for each I/O serviced by said each device interface for one of said plurality of thin devices; aggregating said first information for a plurality of I/Os serviced by said each device interface and producing local aggregation information; updating a portion of said global memory including second information, said second information comprising local aggregation information for said plurality of device interfaces; and processing, at each sampling period, a portion of said second information corresponding to a portion of said plurality of thin devices to produce activity information. The activity information may include short term activity information and long term activity information. The short term activity information may include a first metric determined using a first decay coefficient providing a rate of decay for an activity level determined at a point in time, and the long term activity information may include a second metric determined using a second decay coefficient providing a rate of decay for an activity level determined at a point in time, where the aggregation of information across DAs over sampling periods to generate the activity information to correspond to the claimed limitation].
Atia/OE/Vibhor and Marshak are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia/OE/Vibhor and Marshak before him or her, to modify the method of Atia/OE/Vibhor to include the information aggregation at sampling periods to produce the activity information of Marshak because it will enhance data access.
The motivation for doing so would be [“ enhance the performance of I/O operations” (Column 9, lines 53-55 by Marshak)].
 Therefore, it would have been obvious to combine Atia/OE/Vibhor and Marshak to obtain the invention as specified in the instant claim.
As per claim 3, Marshak discloses replacing the aggregated write information in the device activity data structure in successive monitoring intervals [(Column 18, lines 12-67; FIGs. 13c) where Marshak teaches embodiment may perform sequential stream I/O recognition processing to determine when consecutive portions of a thin device are being referenced. In this case, data of the sequential stream may be prefetched from the physical device and placed in cache prior to usage in connection with a subsequent I/O operation. In connection with a portion of data at a first point in a sequential stream associated with a current I/O operation, data subsequent to the first point may be prefetched such as when obtaining the portion from a physical device in anticipation of future usage with subsequent I/Os. Each of the foregoing rates of 320 and 330 may be with respect to any unit of time, such as per second, per hour, and the like. In connection with describing elements 302 and 304 in more detail, what will be described is how an embodiment in accordance with techniques herein may determine the short term rates 320 and long term rates 330 using a decay function and decay coefficients. In an embodiment in accordance with techniques herein, a decay coefficient may be characterized as a weighting factor given to previous activity information. The higher the coefficient, the greater the weight given to previous activity information for the extent. Thus, the adjusted activity level of an extent at a current time, "An", may be generally represented as a function of a current observed or actual activity level for the current time, "a.sub.n", a decay coefficient, "r", and previous adjusted activity level for the previous time period or sampling period, "A.sub.n-1". In connection with the foregoing, "A" may represent an adjusted activity level, "n" may denote the current time period or sampling period and "n-1" may denote the immediately prior or previous time period or sampling period at which the activity for the extent was determined. In other words, "a.sub.n" is adjusted to take into account previous activity as represented by "A.sub.n-1" and "An" represents the resulting adjusted value of "a.sub.n". With respect to a statistic or metric such as a number or read misses, "a.sub.n" and "An" may each represent an integer quantity or number of read misses within a current sampling period, "n". The foregoing may generally be represented as: An=a.sub.n+(r*A.sub.n-1) EQUATION 2 wherein 
a.sub.n is the actual observed activity metric for the current or "nth" sampling period, "A.sub.n" is the adjusted activity metric for the current or "nth" sampling period, and "A.sub.n-1" is the adjusted activity metric from the previous or "n-1" sampling period. Beginning with an initial time period or sampling period, denoted by i="0" (zero), the adjusted activity A0 may be initially that which is observed, a0. Subsequent observed or actual activity levels may be adjusted as described above. Generally, "a.sub.i" may denote an actual or observed value obtained for an activity metric for a sampling period "i", where "i" is an integer greater than or equal to 0. "Ai" may similarly denote an adjusted activity metric (or adjusted value for "a.sub.i") for a sampling period "i", where "i" is an integer greater than or equal to 0, where such adjusting of the activity metric over the subsequent time periods to correspond to the claimed limitation].
As for claims 11, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 12, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103(a) as being disclosed by Atia/OE/Vibhor in view of Marshak, as applied to claim 2 and 11, and further in view of Yamada et al.  (US PGPUB 2007/0118605 hereinafter referred to as Yamada).
As per dependent claim 4, Atia/OE/Vibhor discloses the non-transitory tangible computer readable storage medium of claim 2.  
Atia/OE/Vibhor does not appear to explicitly disclose populating a device pairing data structure with aggregated write information from the device activity data structure, the device pairing data structure having an entry for each pair of devices, in which each pair includes a respective included logical storage device and a respective non-included logical storage device.
However, Yamada discloses populating a device pairing data structure with aggregated write information from the device activity data structure, the device pairing data structure having an entry for each pair of devices, in which each pair includes a respective included logical storage device and a respective non-included device [(Paragraphs 0017-0018, 0049-0056; Fig.3) where Yamada teaches where the plurality of first storage devices include one or more primary data devices, which are primary storage devices for storing data to be referred to by the first computer, and a first command device capable of storing a command for the first controller. The plurality of second storage devices include each secondary data device, which is each secondary storage device forming a pair with each primary data device, and a second command device capable of storing a command for the second controller. The first command device is provided with a first management table for recording pair information to indicate which primary data device and which secondary data device form a pair. The second command device is provided with a second management table for recording pair information to indicate which primary data device and which secondary data device form a pair, where it will be obvious for one of ordinary skill in the art to modify the activity information data structure of Marshak to include the pairing information or each of the first plurality of devices with the second plurality of devices to correspond to the claimed limitation].
Atia/OE/Vibhor/Marshak and Yamada are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia/OE/Vibhor/Marshak and Marshak before him or her, to modify the method of Atia/OE/Vibhor/Marshak to include the pairing formation of devices of Yamada because it will enhance data access.
The motivation for doing so would be [“ guaranteeing the consistency of the data in the first storage device to be referred to by the first computer” (Paragraph 0016  by Yamada)].
 Therefore, it would have been obvious to combine Atia/OE/Vibhor/Marshak and Yamada to obtain the invention as specified in the instant claim.
As per claim 5, Marshak discloses updating the device pairing data structure in successive monitoring intervals [(Column 18, lines 12-67; FIGs. 13c) where Marshak teaches embodiment may perform sequential stream I/O recognition processing to determine when consecutive portions of a thin device are being referenced. In this case, data of the sequential stream may be prefetched from the physical device and placed in cache prior to usage in connection with a subsequent I/O operation. In connection with a portion of data at a first point in a sequential stream associated with a current I/O operation, data subsequent to the first point may be prefetched such as when obtaining the portion from a physical device in anticipation of future usage with subsequent I/Os. Each of the foregoing rates of 320 and 330 may be with respect to any unit of time, such as per second, per hour, and the like. In connection with describing elements 302 and 304 in more detail, what will be described is how an embodiment in accordance with techniques herein may determine the short term rates 320 and long term rates 330 using a decay function and decay coefficients. In an embodiment in accordance with techniques herein, a decay coefficient may be characterized as a weighting factor given to previous activity information. The higher the coefficient, the greater the weight given to previous activity information for the extent. Thus, the adjusted activity level of an extent at a current time, "An", may be generally represented as a function of a current observed or actual activity level for the current time, "a.sub.n", a decay coefficient, "r", and previous adjusted activity level for the previous time period or sampling period, "A.sub.n-1". In connection with the foregoing, "A" may represent an adjusted activity level, "n" may denote the current time period or sampling period and "n-1" may denote the immediately prior or previous time period or sampling period at which the activity for the extent was determined. In other words, "a.sub.n" is adjusted to take into account previous activity as represented by "A.sub.n-1" and "An" represents the resulting adjusted value of "a.sub.n". With respect to a statistic or metric such as a number or read misses, "a.sub.n" and "An" may each represent an integer quantity or number of read misses within a current sampling period, "n". The foregoing may generally be represented as: An=a.sub.n+(r*A.sub.n-1) EQUATION 2 wherein 
a.sub.n is the actual observed activity metric for the current or "nth" sampling period, "A.sub.n" is the adjusted activity metric for the current or "nth" sampling period, and "A.sub.n-1" is the adjusted activity metric from the previous or "n-1" sampling period. Beginning with an initial time period or sampling period, denoted by i="0" (zero), the adjusted activity A0 may be initially that which is observed, a0. Subsequent observed or actual activity levels may be adjusted as described above. Generally, "a.sub.i" may denote an actual or observed value obtained for an activity metric for a sampling period "i", where "i" is an integer greater than or equal to 0. "Ai" may similarly denote an adjusted activity metric (or adjusted value for "a.sub.i") for a sampling period "i", where "i" is an integer greater than or equal to 0, where such adjusting of the activity metric over the subsequent time periods can be modified to include the pairing information of Yamada to be updated in the subsequent monitoring intervals to correspond to the claimed limitation].
As for claims 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6, 7 and 15 are rejected under 35 U.S.C. 103(a) as being disclosed by Atia/OE/Vibhor in view of Marshak, as applied to claims 5 and 14, and further in view of Qi et al.  (US PGPUB 2021/0232596 hereinafter referred to as Qi).
As per dependent claim 6, Atia/OE/Vibhor discloses the non-transitory tangible computer readable storage medium of claim 5.  
Atia/OE/Vibhor does not appear to explicitly disclose wherein each entry further includes a coordinated write probability percentage comparing a percentage of monitoring intervals in which both respective logical storage devices had write activity with monitoring intervals in which only one of the respective logical storage devices had write activity.
However, Qi discloses wherein each entry further includes a coordinated write probability percentage comparing a percentage of monitoring intervals in which both respective logical storage devices had write activity with monitoring intervals in which only one of the respective logical storage devices had write activity [(Paragraphs 0016, 0020-0021, 0043 and 0063-0065; Fig.2) where Qi teaches where intelligent sync module 122 generates a synchronization interval classification prediction that is usable as a suggestion for setting a synchronization interval for synchronizing one or more content portions during specific user account access. In one example, this may occur based on a result of the analyzing of the historical device usage data 124 of the user account (e.g., determine historical usage patterns for a user account over a predetermined time period individually and/or relative to device access history of other user accounts). For instance, analysis of historical device usage data 124 may yield a determination as to whether a user account utilizes two or more of its client devices, linked to the user account, to access content over a predetermined time period. This may be an indicator that a synchronization interval should be set to occur more frequently as it is highly likely that data will need to be synchronized across different user devices in the near future. Empirical research shows that sync patches account for about 30 percent of all data synchronization and backup, and that number will continue to increase as more user accounts are added and more data is required to be backed-up. Current synchronization schedules call for a synchronization patch to occur every 10 seconds (0 seconds for co-authoring/collaborative instances). However, frequent patches may not always be necessary because eighty percent of content portions are in fact only used on a single device in a short time period (e.g., a day or week). As such, contextual evaluation can greatly improve processing efficiency of an application/service (and allocated computing resources), where historical device usage data 124, among other types of contextual data, is used predict the probability of a content portion being used on a single computing device (or multiple computing devices). If the probability is high that access may occur only through a single device associated with a user account, a synchronization interval for that specific content portion can be made slower, thereby conserving computing resources and reducing latency, among other technical advantages. The number of devices (e.g., one or more), used to access a content portion over a predetermined time period, is an indicator to generate a synchronization interval classification prediction that recommends a slower synchronization interval (e.g., every 30 seconds) or a faster synchronization interval (e.g., every 10 seconds), where it will be obvious for one of ordinary skill in the art to modify the entries of Marshak to include the intelligenc sync module to generate the interval classification prediction which compareuser account that is linked to two or more devices over time intervals to provide an indicator that a synchronization interval should occur based on the likelihood and probabilities from measuring occurance frequencies to be used by Atia/OE/Vibhor/Marshak to correspond to the claimed limitation].
Atia/OE/Vibhor/Marshak and Qi are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia/OE/Vibhor/Marshak and Qi before him or her, to modify the method of Atia/OE/Vibhor/Marshak to include the writing operations information of Qi because it will enhance data access.
The motivation for doing so would be [“ improving processing efficiency (e.g., reduction in processing cycles, saving resources/bandwidth, better management of server farms) for computing devices utilized for synchronization of content of an application/service; reduction in latency during execution of data synchronization; an improved user experience of an application/service through better management of a synchronization interval” (Paragraph 0021  by Qi)].
 Therefore, it would have been obvious to combine Atia/OE/Vibhor/Marshak and Qi to obtain the invention as specified in the instant claim.
As per claim 7, OE discloses wherein the step of determining, from the compared write patterns, that one of the non- included logical storage devices should be added to the consistency group, comprises determining that a coordinated write probability percentage threshold of one of the entries of the device pairing data structure is above a threshold [(Paragraphs 0013-0015, 0116-0121, 0129-0131 and 0178-0182; FIGs. 1, 3 and 7) where OE teaches the work load analyzer 12 determines whether m reaches the maximum segment count allowed for simultaneous tiering (max_seg_num), or whether io_rate exceeds the IO rate threshold for determining as a spike (io_rate_value). If m reaches max_seg_num, or io_rate exceeds io_rate_value (refer to the YES route from Step S 135), in Step S 136, the work load analyzer 12 determines whether m reaches max_seg_num. If m reaches max_seg_num (refer to the YES route from Step S 136), in Step S 138, the work load analyzer 12 records the count indicating how many times the corresponding segment number has hit the top-k ranking (io_rate_value for the entire IOs (%)). Next, in Step S 139, the work load analyzer 12 excludes segments that was in the top-k ranking in the previous time slice but fell out of the top-k ranking in the current time slice. In Step S 140, the work load analyzer 12 selects the segments of which continuous counts determined in Step S 138 exceeds min_cont_time, as tiered migration candidate segments. Here, min_cont_time is a threshold for selecting tiered migration candidate segments, and when a spike in a segment lasts exceeding this threshold, the segment is selected as a tiering migration candidate segmenta monitor that monitors a write access load for the first storage device; a comparator that compares the write access load for the first storage device monitored by the monitor, with a load threshold; and a switch that causes write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold. Further, a method of controlling a storage apparatus including a first storage device, and a second storage device having an access speed higher than an access speed of the first storage device is provided, the method including monitoring a write access load for the first storage device; comparing the write access load for the first storage device monitored in the monitoring, with a load threshold; and causing write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold, where it will be obvious to utilize the analyzer of OE to monitor the percentage threshold being over a threshold to correspond to the claimed limitation].
As for claims 15, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 8, 9 and 16 are rejected under 35 U.S.C. 103(a) as being disclosed by Atia/OE/Vibhor in view of Marshak, as applied to claims 5 and 14, and further in view of Frey et al.  (US PGPUB 2002/0129040 hereinafter referred to as Frey).
As per dependent claim 8, Atia/OE/Vibhor discloses the non-transitory tangible computer readable storage medium of claim 5.  
Atia/OE/Vibhor does not appear to explicitly disclose wherein at least some of the entries further include ratios of numbers of write operations to respective logical storage devices.
However, Frey discloses wherein at least some of the entries further include ratios of numbers of write operations to respective logical storage devices [(Paragraphs 0033 and 0050; Fig.2) where Frey teaches where the inventive mechanism preferably determines whether the write operations in both step 206 and step 207 succeeded. If both write operations succeeded, the sequence numbers or data storage recency values are reset at both the first and second mirrored memory locations within the first and second devices, respectively. A success condition is then preferably returned in step 211. Resetting the sequence numbers or data storage recency values in step 209 is preferably done in order to simplify the storage of the sequence numbers and prevent an overflow condition. Since, in order to reach step 209, both write operations had to be successful, the sequence numbers or data storage recency values are preferably the same. Once the sequence numbers stored in two or more mirrored memory locations have a common value, it generally does not matter which common value is stored in the mirrored locations. This is because the sequence number values are preferably employed to compare the recency of data in the mirrored locations. Therefore, once it is established that two or more mirrored memory locations contain the same sequence number, an overflow condition may be avoided by resetting the sequence number in the two or more mirrored memory locations to a lowest possible number so as to allow subsequent incrementing of the sequence numbers to occur without incurring an overflow condition, where it will be obvious for one of ordinary skill in the art to modify the entries of Marshak to include the monitored write operations of the first and second devices and their success conditions to correspond to the claimed limitation].
Atia/OE/Vibhor/Marshak and Frey are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Atia/OE/Vibhor/Marshak and Frey before him or her, to modify the method of Atia/OE/Vibhor/Marshak to include the writing operations information of Frey because it will enhance data access.
The motivation for doing so would be [“ the recency of data stored in two or more mirrored memory locations may be compared and the most recently stored data read from an appropriately selected one of the mirrored memory locations, to prevent an overflow condition arising from the sequence number being incremented to a value beyond that which its allocated storage area can properly store” (Paragraphs 0008 and 0012  by Frey)].
 Therefore, it would have been obvious to combine Atia/OE/Vibhor/Marshak and Frey to obtain the invention as specified in the instant claim.
As per claim 9, OE discloses wherein the step of determining, from the compared write patterns, that one of the non- included logical storage devices should be added to the consistency group, comprises determining that one of the ratios of numbers of write operations occurs with a frequency above a threshold [(Paragraphs 0013-0015, 0116-0121, 0129-0131 and 0178-0182; FIGs. 1, 3 and 7) where OE teaches the work load analyzer 12 determines whether m reaches the maximum segment count allowed for simultaneous tiering (max_seg_num), or whether io_rate exceeds the IO rate threshold for determining as a spike (io_rate_value). If m reaches max_seg_num, or io_rate exceeds io_rate_value (refer to the YES route from Step S 135), in Step S 136, the work load analyzer 12 determines whether m reaches max_seg_num. If m reaches max_seg_num (refer to the YES route from Step S 136), in Step S 138, the work load analyzer 12 records the count indicating how many times the corresponding segment number has hit the top-k ranking (io_rate_value for the entire IOs (%)). Next, in Step S 139, the work load analyzer 12 excludes segments that was in the top-k ranking in the previous time slice but fell out of the top-k ranking in the current time slice. In Step S 140, the work load analyzer 12 selects the segments of which continuous counts determined in Step S 138 exceeds min_cont_time, as tiered migration candidate segments. Here, min_cont_time is a threshold for selecting tiered migration candidate segments, and when a spike in a segment lasts exceeding this threshold, the segment is selected as a tiering migration candidate segmenta monitor that monitors a write access load for the first storage device; a comparator that compares the write access load for the first storage device monitored by the monitor, with a load threshold; and a switch that causes write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold. Further, a method of controlling a storage apparatus including a first storage device, and a second storage device having an access speed higher than an access speed of the first storage device is provided, the method including monitoring a write access load for the first storage device; comparing the write access load for the first storage device monitored in the monitoring, with a load threshold; and causing write access target data to be written into the first and second storage devices, when it is determined by the comparator that the write access load for the first storage device does not exceed the load threshold, while causing the write access target data to be written into the first storage device, when it is determined by the comparator that the write access load for the first storage device exceeds the load threshold, where it will be obvious to utilize the analyzer of OE to monitor the write operations ratios being over a frequency threshold to correspond to the claimed limitation].
As for claims 16, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135